Exhibit 10.15

  

TAX INDEMNIFICATION AGREEMENT

 

TAX INDEMNIFICATION AGREEMENT, dated as of May 14, 2019 (the “Agreement”),
between Postal Realty Trust, Inc. (the “Company”), United Properties Holding,
Inc. (“UPH”), United Post Office Investments, Inc. (“UPOI”), and Andrew Spodek
(the “Stockholder”).

 

WHEREAS, UPH owns 100% of the stock of UPOI;

 

WHEREAS, UPH intends to merge into the Company, with the Company surviving (the
“Merger”), and as a result, the Company will succeed to any tax liabilities of
UPH;

 

WHEREAS, the parties hereto desire to address certain matters between themselves
in respect of the allocation of taxable income and liability for taxes in
connection with the Public Offering (as defined below); and

 

WHEREAS, the parties hereto wish to provide for the termination of this
Agreement such that it has no effect should the Merger not close.

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1. DEFINITIONS.

 

The following terms as used herein have the following meanings:

 

“Adjustment Amount” means the net increase in taxable income or decrease in any
net operating loss carryforward or net capital loss carryforward of UPH or UPOI
for any period ending on or prior to the Closing Date based on a Final
Determination and that gives rise to a payment pursuant to Section 2.1 hereof.

 

“Closing Date” means the date on which the Merger closes.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Final Determination” means the final resolution of any income or franchise tax
liability (including all related interest and penalties) for a taxable period. A
Final Determination shall result from the first to occur of:

 

(i) the expiration of 30 days after acceptance by the Internal Revenue Service
of a Waiver of Restrictions on Assessment and Collection of Deficiency in Tax
and Acceptance of Overassessment (the “Waiver”) on Federal Revenue Form 870 or
870-AD (or any successor comparable form or the expiration of a comparable
period with respect to any comparable agreement or form under the laws of any
other jurisdiction), unless, within such period, the applicable taxpayer gives
notice of that taxpayer’s intention to attempt to recover all or part of any
amount paid pursuant to the Waiver by filing a timely claim for refund;

 





 

 

(ii) a decision, judgment, decree or other order by a court of competent
jurisdiction that is not subject to further judicial review (by appeal or
otherwise) and has become final;

 

(iii) the execution of a closing agreement under section 7121 of the Code or the
acceptance by the Internal Revenue Service or its counsel of an offer in
compromise under section 7122 of the Code or the execution of a comparable
agreement under the laws of any other jurisdiction;

 

(iv)       the expiration of the time for filing a claim for refund or for
instituting suit in respect of a claim for refund disallowed in whole or part by
the Internal Revenue Service or any other relevant taxing authority;

 

(v) any other final disposition of the tax liability for such period by reason
of the expiration of the applicable statute of limitations; or

 

(vi) any other event that the parties hereto agree is a final and irrevocable
determination of the liability at issue.

 

“Merger” has the meaning given such term in the Recitals.

 

“Taxable Year” means any taxable year (or portion thereof) of UPH or UPOI ending
on or prior to the Closing Date.

 

“Tax Detriment” means any amount by which the tax liability of UPH, UPOI, or the
Company in any taxable year is actually increased by reason of an Adjustment
Amount on a tax return for such year.

 

“Taxing Authority” means the Internal Revenue Service or any comparable state
taxing authority.

 

ARTICLE II

 

OBLIGATIONS

 

2.1. STOCKHOLDER’S INDEMNIFICATION OF THE COMPANY FOR TAX LIABILITIES.

 

(a) In the event of an adjustment of one or more tax returns of UPH or UPOI for
a Taxable Year ending on or before the Closing Date based on a Final
Determination which results in a net increase in taxable income of UPH or UPOI
for a Taxable Year or a decrease in any net operating loss carryforward or net
capital loss carryforward, the Stockholder agrees to pay to the Company an
amount equal to the Company’s Tax Detriment.

 



2

 

 

(b) The Stockholder shall pay to the Company any amounts calculated in
accordance with this Section 2.1 within 30 business days after the first to
occur of delivery of a notice from the Company of such Final Determination.

 

ARTICLE III

 

CONTESTS/COOPERATION

 

3.1. CONTESTS.

 

Whenever the Stockholder or the Company becomes aware of an issue that they or
it believe could result in a Final Determination which could give rise to a
payment or indemnification obligation under Article II, the Stockholder or the
Company (as the case may be) shall promptly give notice of the issue to the
other parties hereto. The Stockholder and his representatives, at his expense,
shall be entitled to participate in all conferences and meetings with or
proceedings before the Internal Revenue Service or any other Taxing Authority
with respect to the issue. The parties shall consult and cooperate with each
other in the negotiation and settlement or litigation of any adjustment that may
give rise to any payment or indemnification obligation under Article II. All
decisions with respect to such negotiation and settlement or litigation shall be
made by the parties after full, good faith consultation or pursuant to the
dispute resolution provisions of Section 3.2.

 

3.2. DISPUTE RESOLUTION.

 

(a) If the parties hereto are, after negotiation in good faith, unable to agree
upon the appropriate application of the provisions of this Agreement, the
controversy shall be settled by a “Big 4” (or equivalent) accounting firm, other
than the independent public accountants for the Company, chosen by the Company.
The decision of the Accounting Firm with respect thereto shall be final, and the
Stockholder and the Company, as applicable, shall immediately pay any amounts
due under this Agreement pursuant to such decision. The applicable expenses of
the Accounting Firm shall be borne one-half by the Company and one-half by the
Stockholder unless the Accounting Firm specifies otherwise.

 

(b) In the event that either the Stockholder or the Company receives notice,
whether verbally or in writing, of any federal, state, local or foreign tax
examination, claim, settlement, proposed adjustment or related matter that may
affect in any way the liability of a Stockholder under this Agreement, the
Stockholder or the Company, as applicable, shall within ten (10) days notify the
other parties hereto in writing thereof; provided, however, that any failure to
give such notice shall not reduce a party’s right to indemnification under this
Agreement except to the extent of actual damage incurred by the other parties as
a result of such failure. The party or parties who would be required to
indemnify (the “Indemnifying Party”) the other party or parties (the
“Indemnified Party”) shall be entitled in their reasonable discretion and at
their sole expense to handle, control and compromise or settle the defense of
any matter that may give rise to a liability under this Agreement; provided,
however, that such Indemnifying Party from time to time provides assurances
reasonably satisfactory to the Indemnified Party that (i) the Indemnifying Party
is financially capable of pursuing such defense to its conclusion, and (ii) such
defense is actually being pursued in a reasonable manner.

 

3

 

  

3.3. COOPERATION.

 

The parties shall make available to each other, as reasonably requested, and to
any Taxing Authority all information, records or documents relating to any
liability for taxes covered by this Agreement and shall preserve such
information, records and documents until the expiration of any applicable
statute of limitations or extensions thereof. The party requesting such
information shall reimburse the other party for all reasonable out-of-pocket
costs incurred in producing such information.

 

3.4. COSTS.

 

Except to the extent otherwise provided herein, each party shall bear its own
costs in connection with this Agreement.

 

ARTICLE IV

 

MISCELLANEOUS

 

4.1. COUNTERPARTS AND FACSIMILES.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which counterparts collectively shall
constitute a single instrument representing the agreement among the parties
hereto. Transmission of facsimile copies of an executed counterpart of a
signature page of this Agreement will have the same effect as delivery of the
manually executed counterpart of this Agreement.

 

4.2. CONSTRUCTION OF TERMS.

 

Nothing herein expressed or implied is intended, or shall be construed, to
confer upon or give any person, firm or corporation, other than the parties
hereto and their respective successors and permitted assigns, any rights or
remedies under or by reason of this Agreement.

 

4.3. GOVERNING LAW.

 

This Agreement and the rights and duties of the parties hereunder shall be
governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to the conflicts of laws provisions thereof.

 

4.4. AMENDMENT AND MODIFICATION.

 

This Agreement may be amended, modified or supplemented only by a writing
executed by all the parties hereto.

 

4

 

  

4.5. ASSIGNMENT.

 

Except by operation of law or in connection with the sale of all or
substantially all the assets of a party, this Agreement shall not be assignable,
in whole or in part, directly or indirectly, by the Stockholder without the
written consent of the Company or by the Company without the written consent of
the Stockholder. Any attempt to assign any rights or obligations arising under
this Agreement without such consent shall be void. The provisions of this
Agreement shall be binding upon and inure to the benefit of, and be enforceable
by, the parties hereto and their respective successors and permitted assigns.

 

4.6. INTERPRETATION.

 

The title, article and section headings contained in this Agreement are solely
for the purpose of reference, are not part of the agreement of the parties, and
shall not in any way affect the meaning or interpretation of this Agreement.

 

4.7. SEVERABILITY.

 

In the event that any one or more of the provisions of this Agreement shall be
held to be illegal, invalid or unenforceable in any respect, the same shall not
in any respect affect the validity, legality or enforceability of the remainder
of this Agreement, and the parties shall use their best efforts to replace such
illegal, invalid or unenforceable provision with an enforceable provision
approximating, to the extent possible, the original intent of the parties.

 

4.8. ENTIRE AGREEMENT.

 

This Agreement embodies the entire agreement and understanding of the parties
hereto in respect to the subject matter contained herein. There are no
representations, promises, warranties, covenants or undertakings other than
those expressly set forth herein. This Agreement supersedes all prior agreements
and understandings between the parties with respect to such subject matter.

 

4.9. FURTHER ASSURANCES.

 

Subject to the provisions of this Agreement, the parties shall acknowledge such
other instruments and documents and take all other actions that may be
reasonably required in order to effectuate the purposes of this Agreement.

 

4.10. WAIVERS, ETC.

 

No failure or delay on the part of any party in exercising any power or right
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power preclude any other or further exercise
thereof or the exercise of any other right or power. No waiver of any provision
of this Agreement nor consent to any departure by the parties therefrom shall in
any event be effective unless it shall be in writing, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which it was given.

 

5

 

  

4.11. SET-OFF.

 

All payments to be made by the Stockholder under this Agreement shall be made
without set-off, counterclaim or withholding, all of which are expressly waived.

 

4.12. CHANGE OF LAW.

 

If, due to any change in applicable law or regulations or the interpretation
thereof by any court or other governing body having jurisdiction subsequent to
the date of this Agreement, performance of any provision of this Agreement shall
be impracticable or impossible, the parties shall use their best efforts to find
an alternative means to achieve the same or substantially the same results as
are contemplated by such provision.

  

4.13. NOTICES.

 

All notices under this Agreement shall be validly given if in writing and
delivered personally or sent by registered mail, postage prepaid at the
respective addresses set forth below:

 

If to the Company, at:

 

Postal Realty Trust, Inc.

75 Columbia Avenue

Cedarhurst, NY 11516

 

Attention: Andrew Spodek

 

If to UPH, at:

 

Postal Realty Trust, Inc.

75 Columbia Avenue

Cedarhurst, NY 11516

 

Attention: UPH - Andrew Spodek

 

If to UPOI, at:

 

Postal Realty Trust, Inc.

75 Columbia Avenue

Cedarhurst, NY 11516

 

Attention: UPOI - Andrew Spodek

 

If to the Stockholder, at:

 

Nationwide Postal Properties, Inc.

75 Columbia Avenue

Cedarhurst, NY 11516

Attention: Andrew Spodek

 

or at such other address as any party may, from time to time, designate in a
written notice given in a like manner. Notice given by mail shall be deemed
delivered five calendar days after the date mailed.

 

4.14. TERMINATION OF AGREEMENT.

 

This Agreement shall terminate and be void, as if it never had been executed, if
the Closing Date does not occur on or before May 14, 2019.

 

6

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  POSTAL REALTY TRUST, INC.           By /s/ Andrew Spodek     Name: Andrew
Spodek     Title: Chief Executive Officer           UNITED PROPERTIES HOLDINGS,
INC.           By /s/ Andrew Spodek     Name: Andrew Spodek     Title: On behalf
of the Sole Stockholder           UNITED POST OFFICE INVESTMENTS, INC.          
By /s/ Andrew Spodek     Name: Andrew Spodek     Title: On behalf of the Sole
Stockholder           STOCKHOLDER             /s/ Andrew Spodek     Andrew
Spodek

 

Signature Page for Tax Indemnification Agreement

  

 

7



 

